Simmons, C. J.
1. It was not error to refuse to quash the indictment for any of the reasons set forth in the general or special demurrers filed by the accused.
2. In the trial of an indictment for perjury it was error, in instructing the jury as to the essential ingredients of the offense, to entirely omit that of knowledge of the falsity of the testimony given, and to charge that the jury should find the accused guilty if they believed that he had, on the occasion set out in the indictment, sworn to the statements set out, and that such statements were material and false. Judgment reversed.

All the Justices concur.

T. Hides Fort and Hatcher & Carson, for plaintiff in error,
cited, as to the indictment: 2 Bish. Crim. Proc. (3d ed.), §§914, 916-17-18-19, 924 et. seq.; Ga. Rep. 52/242; 76/790; 90/441; 99/706; 103/263; 109/52; 116/559-62.
S. P. Gilbert, solicitor-general, contra,
cited Penal Code, §§ 256, 929; Ga. Rep. 103/263, 265-6; 76/790.